Citation Nr: 1734267	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 1, 2016.

2.  Entitlement to a TDIU prior to August 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from February 1975 to February 1978, from June 1994 to December 2000, from July 2003 to May 2004, from July 2005 to April 2006, and from June 2007 to September 2008.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Detroit, Michigan, RO.

This matter was previously remanded by the Board in November 2015 because the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) in May 2013 that was not honored by the RO.  The Veteran withdrew his hearing request in November 2015, after the Board issued its remand.  The Veteran was subsequently scheduled a videoconference hearing before a VLJ in November 2016, however the Veteran withdrew his hearing request in October 2016.  The Veteran has made no requests to testify before a VLJ since this most recent withdrawal.  As such, this matter is properly before the undersigned.

The issue of entitlement to a TDIU prior to August 1, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence demonstrates that from August 1, 2016, the Veteran's service-connected rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative precludes him from obtaining and maintaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are met from August 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to the claim is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board acknowledges that the Veteran has been awarded a combined 100 percent rating for the majority of the appeal period; however, this matter remains on appeal for the entire appeal period.  In Bradley v. Peake, 22 Vet. App. 280 , 294 (2008), the Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Accordingly, the Board will address whether entitlement to a TDIU is warranted for the entire appeal period.

In determining whether the Veteran is eligible to receive TDIU benefits from August 1, 2016, the Board observes that the Veteran is now service-connected for the following disabilities: rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative, rated 60 percent; bilateral pes planus, rated 30 percent; heart palpitations and sinus bradycardia, rated 30 percent; moderate left ankle talocalcaneal coalition with associated left tibialis posterior tendonitis, rated 20 percent; patellofemoral syndrome with chondromalacia patella right and left knee, each rated 10 percent; impingement syndrome right and left shoulder, each rated 10 percent; mild osteoarthritis of L3 and L5 lumbar spine, rated 10 percent; residuals right fibular fracture and mild right talocalcaneal coalition, rated 10 percent; traumatic brain injury (TBI), rated 10 percent; radiculopathy right lower extremity, rated 10 percent; arthralgia right and left hip, rated zero percent; fractured left zygomatic bone, rated zero percent; bilateral superficial spider varicosities, rated zero percent; hemorrhoids, rated zero percent; pancytopenia and elevated liver enzymes and serum calcium, rated zero percent; scar scalp due to TBI, rated zero percent; right and left hip limitation of extension, rated zero percent; and hammer toe 2nd digit left foot associated with bilateral pes planus, rated zero percent.  The Veteran's current combined disability rating for his service-connected conditions is 100 percent.

Pursuant to 38 C.F.R. § 4.16(a), the Veteran did not meet the schedular criteria for a TDIU until August 1, 2016, when he was awarded a 60 percent disability rating for rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative.  As stated above, the Veteran's claim for TDIU is not moot merely because he is already evaluated with a 100 percent combined disability rating.  Bradley, 22 Vet. App. at 294.  As such, because the Veteran has a 60 percent disability rating for rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative, and because the Veteran's combined disability rating is over 70 percent, he meets the schedular criteria for a TDIU from August 1, 2016.  38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the schedular requirements, the remaining inquiry is whether his service-connected rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative renders the Veteran unemployable.

The Veteran served as a registered nurse in the Army until his retirement in 2009, and that he has not worked since this time.  Medical treatment records from Cascade Ophthalmology indicate that the Veteran underwent three surgical procedures on his eyes since August 1, 2016: scleral buckling surgery, zygomatic process, and cataract complex surgery.  These medical records also diagnose the Veteran with total retinal detachment and bilateral age-related cataract, both effective October 2016, as well as aphakia and age-related cataract of the left eye, both effective January 2017,

The Veteran underwent a VA medical examination on his eye condition in March 2017 where he was diagnosed with rhegmatogenous retinal detachment, pseudophakia, and blindness of the right eye.  The examiner found that the Veteran's retinal detachment caused constant, uncorrectable diplopia in the upward, downward, left lateral, and right lateral fields of vision.  The Veteran was also found to have contraction of a visual field.  The examiner noted the Veteran's functional loss, as the Veteran is now functionally monocular, struggling immensely with depth perception, driving, and changes in elevation.  Finally, the Veteran stated that he was incapacitated as a result of his eye condition for a period between four and six weeks over the last 12 months.

Based on the medical evidence of record and the July 2017 VA medical examination, there is sufficient evidence of record to demonstrate that the Veteran's service-connected condition rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative, alone, renders the Veteran unable to secure and follow a substantially gainful occupation.  The evidence of record shows that the Veteran is unable to perform his occupation as a nurse because of his immense struggles with blindness in his right eye, depth perception, and elevation changes.  Thus, there is sufficient evidence to show that based on the Veteran's condition, he is unable to secure and follow a substantially gainful occupation.

When considering the Veteran's employment and educational record, as well as the medical evidence of record, and in addition to resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2016).


ORDER

Entitlement to a TDIU is granted from August 1, 2016.


REMAND

As stated above, under 38 C.F.R. § 4.16(a), when the Veteran has two or more disabilities, TDIU schedular criteria is not met unless at least one disability is rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  In this case, the Veteran has had a combined rating in excess of 70 percent since December 2000.  However, prior to August 1, 2016, he was not rated 40 percent or above for any one service-connected disability.  As such for the period prior to August 1, 2016, the Board finds that the Veteran did not meet the schedular criteria for TDIU.

However, the claim must be remanded to consider whether extra-schedular consideration is warranted.  Pursuant to 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Similarly, all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to submit to the "Director, Compensation Service," for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but, as here, who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  38 C.F.R. § 4.16(b) (2016).

The Board notes that the evidence suggests that an extraschedular disability rating may be warranted.  Regarding the Veteran's rhegmatogenous retinal detachment and blindness right eye with left eye mild ocular hypertension and latus degenerative, treatment records from Cascade Ophthalmology show that the Veteran had a pneumatic retinopexy in May 2016 and suprachorodial effusion drainage in June 2016.  Additionally, as stated above, the March 2017 VA examiner noted that the Veteran had been incapacitated between four and six weeks over the past 12 months due to various surgeries.  The examiner also noted that the Veteran's condition impacts his ability to work because of depth perception problems, blindness in the right eye, difficulty driving, and difficulty with changes in elevation.  

Additionally, in July 2017, the Veteran underwent VA medical examinations on his service-connected talocalcaneal condition, degenerative arthritis of the spine, arthralgia of the hips, patellofemoral pain syndrome, and impingement syndrome.  With regard to these conditions, the examiner concluded that it would be difficult for the Veteran to function occupationally due to difficulty with prolonged standing or walking, lifting, bending, squatting, as well as raising arms above the shoulders and reaching back.

These medical opinions raise the issue of entitlement to an extraschedular disability rating and the possibility of entitlement to a total disability rating based on individual unemployability for the period prior to August 1, 2016.  38 C.F.R.        §§ 3.321, 4.16(b) (2016).  Although the Veteran  last worked as a nurse, it is unclear the extent to which the Veteran's service-connected conditions impacted his ability to have a substantially gainful employment prior to August 1, 2016.

Thus, in light of the evidence of record, this case warrants further development and referral pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to clarify the Veteran's occupational history, as well as the details of any current employment.  The AOJ should undertake any other development deemed warranted regarding the effect of the Veteran's service-connected disabilities on his employment.

2.  After conducting any indicated development, refer the Veteran's claim to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for the Veteran's service-connected disabilities prior to August 1, 2016, under the provisions of 38 C.F.R.            § 3.321(b)(1) and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


